UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6862


PRINCE NICHOLAS JERVIS,

                    Plaintiff - Appellant,

             v.

CAPTAIN DESALINE PERRY,

                   Defendant - Appellant,

             and

LIEUTENANT L. RICHARDSON, Shift LT; C. HARPER, Sgt., Shift Assistant
Supervisor; J. BROUSSARD, Cpl., Field Training Officer; A. ASKEW,

             Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00425-CMH-IDD)


Submitted: January 29, 2019                              Decided: February 14, 2019


Before FLOYD and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Prince Nicholas Jervis, Appellant Pro Se. Charles Walker Terry, MCCANDLISH
HOLTON, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Prince Nicholas Jervis appeals the district court’s order granting Desaline Perry’s

motion for summary judgment on his 42 U.S.C. § 1983 (2012) complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Jervis v. Perry, No. 1:17-cv-00425-CMH-IDD (E.D. Va. July

2, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3